      Case 2:20-cv-00038 Document 15 Filed on 05/11/20 in TXSD Page 1 of 3
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     May 11, 2020
                          UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

MICHAEL RAY WEST,                             §
                                              §
         Plaintiff,                           §
VS.                                           § CIVIL ACTION NO. 2:20-CV-038
                                              §
CECILIA R SELZLER, et al,                     §
                                              §
         Defendants.                          §

                      ORDER ADOPTING IN PART MEMORANDUM
                      AND RECOMMENDATION TO DISMISS CASE

       On March 31, 2020, United States Magistrate Judge Julie K. Hampton issued her

“Memorandum and Recommendation to Dismiss Case” (M&R, D.E. 11), recommending

that this action be dismissed as time-barred and for failure to state a claim upon which

relief may be granted or as frivolous. On May 6, 2020, Plaintiff filed his objections.

D.E. 14. While not timely, the Court considers the objections on their merits.

       First, Plaintiff complains that his pleadings should be liberally construed because

he is acting pro se. The Court is aware of Plaintiff’s status and the rule of liberal

construction, but no action has been taken on the basis of a construction of his pleadings

that is too strict. The Court OVERRULES the first objection.

       The M&R observed that Plaintiff had failed to provide any detail regarding the

terms of the grievance policy (AD-03-02) on which he bases his claim. D.E. 11, p. 3 n.2.

In response, Plaintiff has provided that additional detail. Reading his objections liberally,

he appears to be stating this second objection: the M&R erred because the specific terms


1/3
      Case 2:20-cv-00038 Document 15 Filed on 05/11/20 in TXSD Page 2 of 3



of the grievance policy did, indeed, require Defendants to take particular action, such that

they are liable for their omissions.

       To be plain, the M&R does not recommend dismissal because there was no

violation of the specific terms of a prison policy. It recommends dismissal because an

inmate cannot base a claim on a prison employee’s failure to properly execute a prison

grievance policy. M&R, D.E. 11, p. 8 (citing cases). Plaintiff’s objection does not

address that well-established proposition of law.        Accordingly, Plaintiff’s second

objection is OVERRULED.

       Third, Plaintiff objects to the M&R’s conclusion that his claims are barred by the

statute of limitations. He argues that the two-year statute was tolled during the pendency

of his prior claim against these Defendants, which was dismissed without prejudice.

Pursuant to Federal Rule of Civil Procedure 54(b), he argues that the dismissal was not

final until the remaining claims were disposed of, leaving him plenty of time to file this

action within the remainder of his two-year period. The M&R did not consider this

argument. Given this Court’s holding that the claim is not one upon which relief may be

granted, the Court need not, and does not, further address the limitations argument. The

Court declines to adopt that part of the M&R devoted to limitations.

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 11), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the

findings and conclusions of the Magistrate Judge, with the exception of those addressing

the statute of limitations defense.    Accordingly, this action is DISMISSED WITH
2/3
      Case 2:20-cv-00038 Document 15 Filed on 05/11/20 in TXSD Page 3 of 3



PREJUDICE.       It is further ORDERED that this dismissal count as a “strike” for

purposes of 28 U.S.C. § 1915(g), and the Clerk of Court is INSTRUCTED to send

notice of this dismissal to the Manager of the Three Strikes List for the Southern District

of Texas at Three_Strikes@txs.uscourts.gov.

       ORDERED this 11th day of May, 2020.

                                              ___________________________________
                                                   NELVA GONZALES RAMOS
                                                UNITED STATES DISTRICT JUDGE




3/3
